UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6138



KEENAN M. WILLIAMS,

                                            Plaintiff - Appellant,

          versus


MRS. LAROCK,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CA-04-608)


Submitted:   April 28, 2005                  Decided:   May 6, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Keenan M. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Keenan M. Williams appeals the district court’s order

dismissing his Bivens* action without prejudice for failure to pay

the initial partial filing fee required under the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C.A. § 1915(b)(1)(A) (2000).                  The

district court ordered Williams to make a partial payment under the

PLRA within thirty days after its order of November 29, 2004.              On

January 18, 2005, not having received the partial payment, the

district court dismissed Williams’ action.

           On appeal, Williams argues that he followed the proper

procedures to authorize the prison officials to debit his PLRA

payment from his inmate account and remit the payment to the

district   court.   Williams    had,    in   fact,    timely     filed    the

appropriate consent form to allow prison officials to withdraw the

amount of the PLRA payment from his inmate account and forward it

to the district court, and the prison’s inmate account transaction

statement shows Williams’ inmate account contained adequate funds

to make the partial payment on the date it was due and for two

weeks preceding the due date.    However, prison officials did not

deduct the initial partial PLRA payment from his inmate account

until January 4, 2005.   The district court’s docket reveals that

the payment was received and entered on January 19, 2005.



     *
      Bivens v. Six Unknown Named        Agents      of   Fed.   Bureau    of
Narcotics, 403 U.S. 388 (1971).

                                - 2 -
     Because it appears that the untimeliness of Williams’ initial

partial PLRA payment was through no fault of his own, we vacate the

district court’s order dismissing his action and remand this case

for further proceedings.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                      VACATED AND REMANDED




                                   - 3 -